Citation Nr: 0610065	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1966.

This matter comes before the Board of Veterans Appeals 
(Board) from a September 2002 RO decision that denied service 
connection for bilateral hearing loss.  The veteran testified 
before the Board in March 2005.  The Board remanded the claim 
in June 2005.


FINDINGS OF FACT

1.  The veteran's does not currently have left ear hearing 
loss disability, for VA purposes.  

2.  Current right ear hearing loss disability was first 
manifested many years after service.  It is not related to 
the veteran's service or to any incident therein or aspect 
thereof (such as noise exposure).  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002; a September 
2002 rating decision; a statement of the case in January 
2003; and a supplemental statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence or has notified the appellant of any evidence that 
could not be obtained.  The record also contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  In addition, it appears that the veteran was 
scheduled for a VA examination in June 2005, but e-mail in 
the file indicates that the veteran did not report for that 
examination.  Thus, VA has satisfied its duties to notify and 
assist the appellant.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
The Board analyzes all the evidence and evaluates its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims has 
stated:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran testified that his current right ear hearing loss 
is due to excessive exposure to noise during active military 
service.  He stated that his sleeping quarters were located 
in an area of the ship where aircraft routinely took off and 
that he occasionally walked on the flight deck without 
protective equipment.  He recalled experiencing hearing 
difficulties near the end of service or soon after separating 
from service.  

His February 1965 service entrance examination, performed in 
February 1965, reflects normal findings for his general ear 
and ear drum health, although the whisper/spoken test was not 
performed.  His service discharge examination, performed in 
February 1966, indicates that his general ear and ear drum 
health were also normal, and his right ear exhibited 15/15 
whisper voice recognition.  In addition, none of his other 
service medical records refers to any complaints or clinical 
findings of hearing loss.  

On an August 2001 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:   





HERTZ



500
1000
2000
3000
4000
RIGHT
15    
10
15
30
40
LEFT
      15
15
15
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was mild sensorineural hearing loss from 3000 
through 8000 Hertz, but with excellent speech recognition 
bilaterally.  

On the one hand, the August 2001 VA audiological evaluation 
does not show current hearing loss disability, as defined by 
38 C.F.R. § 3.385, in the left ear.  See Degmetich, supra; 
Hickson, supra.  

On the other hand, this examination shows current hearing 
loss disability, as defined by 38 C.F.R. § 3.385, only in the 
right ear.  However, there is no competent medical evidence 
that any current right ear hearing loss disability is due to 
the veteran's active military service.

Indeed, the veteran testified that he has never been treated 
for hearing loss since service, that he has not been issued 
hearing aids, and that he was examined for hearing loss only 
once.  That VA examination, from August 2001, is of record, 
and it does not suggest in any way that any current hearing 
problems are related to the veteran's service or to any noise 
exposure therein.    

To the extent that the veteran ascribes his current hearing 
loss to exposure to aircraft engine noise during service, his 
opinion is not probative, because he lacks the medical 
expertise to opine on matters requiring knowledge of medical 
principles or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Thus, the weight of the evidence does not show that bilateral 
hearing loss disability was incurred in or aggravated by the 
veteran's active service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the Board denies the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss disability is 
denied. 


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


